Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8-10, 12, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Bichmann et al, DE 10 2008 050 258 A1 (see figure 1 and accompanying German to English translation and as evidenced by Dunn et al., U.S. 6,781,699/U.S. 2004/0075842).   
On claim 1, Camwell cites except as indicated:  
An acoustic receiver comprising:
an optical vibrometer having an optical emitter and an optical receiver ([0007] first laser system in optical communication with the fluid surrounding the drill string), the optical emitter operable to emit an optical beam to a single point of reference on a conduit, and the optical receiver operable to receive one or more reflections of the optical beam off of the single point of reference on the conduit, thereby detecting waves propagating through the conduit created by an acoustic transmitter ([0007] measure telemetry waves, pressure pulse waves, or acoustic waves); and
a processor coupled with the optical emitter and the optical receiver, the processor being operable to:
determine components of the waves created by the acoustic transmitter based on the one or more reflections of the optical beam ([0033] a data stream pertinent to the data inherent in the timing of the mud pulses); and
determine a signal transmitted from the acoustic transmitter based on the components of the waves (see above, data stream and [0003] wireless data from telemetry via mud pulses).
Regarding the excepted: “processor,” Camwell doesn’t disclose this feature. 
In the same art of borehole wave measurement technology, Kersey, figure 1, discloses a processing unit 20 used in conjunction with an optical measurement device 12. 
It would have been obvious at the time the claimed invention was filed to modify Camwell’s borehole wave measurement device using the processor disclosed in Kersey 
Regarding the excepted: “the optical emitter operable to emit an optical beam to a single point of reference on a conduit, and the optical receiver operable to receive one or more reflections of the optical beam off of the single point of reference on the conduit,” while Camwell discloses using an optical receiver to obtain data from the wellbore system disclosed above, Camwell doesn’t disclose the above excepted claim limitations.
In the same art of borehole wave measurement technology, Kersey, figure 1 and [0036] discloses an embodiment wherein an optical measurement device 12 measures parameters emanating from pipe 14. [0037] also discloses one or more listed parameters measured to included, for example, mass flow rate, volumetric flow rate, density, entrained air, and the like. The above citation meets the above excepted claim limitations. 
It would have been obvious at the time the claimed invention was filed to modify Camwell using the features outlined Kersey such that the claimed invention is realized in a known embodiment. Kersey discloses a known way of measuring pipe parameters in the manner described in the claimed invention and one of ordinary skill in the art would have included Kersey’s feature into Camwell’s embodiment and the inclusion of measuring the pipe 14 as described in Kersey into Camwell’s measuring system would have predicted the claimed invention with a likelihood of success. 

the optical emitter operable to emit a plurality of optical beams to a single point of reference on a conduit, and the optical receiver operable to receive one or more reflections of the plurality of optical beams off of the single point of reference on the conduit, thereby detecting waves propagating through the conduit created by an acoustic transmitter, wherein the plurality of optical beams converge at the single point of reference on the conduit, and wherein a first optical beam and a second optical beam of the plurality of optical beams have a different orientation and a different frequency value, Kersey, as above, discloses a feature in which optical measurement devices are used to determine parameters emanating from a pipe. Kersey doesn’t disclose the excepted claim limitations. 
In the similar art of optical measurements of sound sources, Bichmann, figure 1, and [0003, 27] cites a dual beam probe including a body 1 and parallel beam 2 being reflected into separate beams to a focal point 5. The probe is used in the examination of the surface of boreholes.  
Bichmann, [0003], discloses using an optical probe, as illustrated in figure 1 as being the type found in the published version of Dunn et al, 2004/0075842, figures 3 and 4, and [0031-33]. As disclosed in Dunn, each beam 72 and 76 differ in fundamental wavelengths and is transmitted at a different wavelengths which inherently means each beam is operating at a different frequency than the other. Furthermore [0048], the beams are combined as a hybrid test beam 86, Thus, in the rendering disclosed in Bichmann, figure 1, beam 5, which includes two different beams as disclosed in Dunn as beams 72 and 76 with different wavelengths λ1 and λ2, which are pointed to the 1 and λ2, are combined to provide a beam with an effective wavelength λe., which 
It would have been obvious at the time the claimed invention was filed to include into Camwell and Kersey the test probe figures disclosed in Bichmann such that the claimed invention is realized. Bichman discloses a known probe which includes at least two different frequencies blended together to form a test beam which creates a focused beam 5 to measure a surface 6. Even though the beam  5 includes two different optical components as described in Dunn as beams 72 and 76, each beam being different in wavelength (and thus frequency) from one another being pointed at the target 6 from different angles, one of ordinary skill in the art, would have tried to include, through the limited and available beam sources, an embodiment making obvious the claimed invention based on the known features disclosed in the known embodiment. 

On claim 2, Camwell cites:  
The acoustic receiver of claim 1, wherein the components of the waves include velocities of the waves. [0007] telemetry waves pressure pulse waves, or acoustic waves. 

On claim 5, Camwell and Kersey cites:     

Clearly, this obtained data is presumed to be in a format suitable for human level analysis (such as spreadsheets, data sent to a display in written or chart format and the like). In order for human level analysis to take place, a translation from the cited optical detecting to the above different human level format is taking place, the suggested translation from the optical to human level format is a demodulation.  

On claim 8, Camwell, Kersey, and Bichmann discloses the claimed invention as claimed in claim 8 as is disclosed in the rejection of claim 1.   

On claim 9, Camwell, Kersey, and Bichmann discloses the claimed invention as claimed in claim 9 as is disclosed in the rejection of claim 1.   

 On claim 10, Camwell cites:   
The system of claim 9, wherein the components of the waves include velocities of the waves. Abstract, material velocities of harmonic acoustic telemetry waves. 

On claim 13, Camwell and Kersey cites:    

As disclosed in the rejection of claim 1, Kersey, [0037] discloses an embodiment wherein there are listed measured parameters. To obtain these parameters, Kersey, [0041], discloses an embodiment where different optical detecting techniques are used to glean the type of data disclosed in [0037]. 
Clearly, this obtained data is presumed to be in a format suitable for human level analysis (such as spreadsheets, data sent to a display in written or chart format and the like). In order for human level analysis to take place, a translation from the cited optical detecting to the above different human level format is taking place, the suggested translation from the optical to human level format is a demodulation. 

On claim 16, Camwell, Kersey, and Bichmann discloses the claimed invention as claimed in claim 16 as is disclosed in the rejection of claim 1.   

On claim 17, Camwell, Kersey, and Bichmann discloses the claimed invention as claimed in claim 17 as is disclosed in the rejection of claim 1.   

On claim 18, Camwell cites:    
The method of claim 17, wherein the components of the waves include velocities of the waves. Abstract, “material velocities of harmonic acoustic telemetry waves.”


On claim 21, Camwell cites:
The method of claim 17, further comprising:
Demodulating the signal to determine data conveyed from the acoustic transmitter.  See the rejection of claim 1 citing Kersey, figure 1 and [0036] discloses an embodiment wherein an optical measurement device 12 measures parameters emanating from pipe 14. [0037] also discloses one or more listed parameters measured to included, for example, mass flow rate, volumetric flow rate, density, entrained air, and the like.

On claim 22, Camwell cites except as indicated:
The method of claim 17 further comprising:
rotating and deflecting, by a deflector (Abstract, [0059] and figure 4b, measuring axial motions of the pipe), at least one of the plurality of optical beams to one or more additional points of reference on the conduit such that the additional waves are measured ([0013] discloses generally about a reference portion of part of the rig that is in optical communication of a part of a rig through which telemetry waves don’t pass); 
determining, by the processor (Kersey, Abstract and [0008], signal processor), by comparing the waves from the single point of reference and the additional waves from the one or more additional points of reference (Bichmann, figure 2, focal points 13 and 15).
Regarding the excepted
“processor,” Camwell, while disclosing using optical points to determine axial motions of a pipe, Camwell doesn’t disclose the claimed “processor.” 

It would have been obvious at the time the claimed invention was filed to include into Camwell the processor disclosed in Kersey such that the claimed invention is realized. Kersey disclosed a known embodiment in which a signal processor is used in conjunction with an optical measuring system to determine pipe parameters as disclosed above. One of ordinary skill in the art would have included such a feature into Camwell and the results of the substation would have predicted the claimed invention. 
Regarding the claimed
 “and the additional waves from the one or more additional points of reference,” Camwell, as above, discloses at least a rotating and deflecting embodiment wherein an optical beam is used to measure pressure pulse waves, telemetry waves, or acoustic waves [0007]. Camwell doesn’t disclose “additional waves.” 
In the same art of optical measuring, Bichmann, as above, discloses a rotating optical scanning device which includes at least two focal points for measuring the surface of a borehole. 
It would have been obvious at the time the claimed invention was filed to modify Camwell and Kersey to include the embodiment disclosed in Bichmann to form an embodment meeting the claimed invention. Bichmann discloses a known embodiment of an optical measuring device that includes a plurality of optical beams to measure 
Claims 11 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Bichmann et al, DE 10 2008 050 258 A1 and Camwell et al., U.S. 2008/0013403 (hereinafter 403).  
On claim 11, Camwell cites except:    
The system of claim 9, wherein the acoustic receiver is disposed on a surface, the acoustic transmitter is disposed in the wellbore, and the acoustic transmitter is communicatively coupled with a downhole tool. Camwell, [0003] discloses communications between a downhole to surface (or vice versa). Furthermore, Camwell, [0005] discloses a telemetry transmitter being involved in the communications of telemetry data between the transmitter and the tubing of the surface drilling rig. The location of the receiver is not clear. 
In the same art of borehole monitoring, 403 discloses the borehole transmitter being located in the downhole [0004] while the borehole receiver is located at the surface [0006]. One of ordinary skill in the art would have substituted the known 
Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Bichmann et al, DE 10 2008 050 258 A1 and Camwell et al., U.S. 2008/0013403 (hereinafter 403) and Camwell et al., U.S. 2010/0200296 (hereinafter 296).   
On claim 12, Camwell discloses except:    
The system of claim 9, wherein the acoustic receiver is disposed in the wellbore, the acoustic transmitter is disposed on a surface, and the acoustic receiver is communicatively coupled with a downhole tool,
wherein the downhole tool is adjusted based on the signal measured by the acoustic receiver.
Regarding the claimed: “wherein the acoustic receiver is disposed in the wellbore, the acoustic transmitter is disposed on the surface,” Camwell, discloses in [0003] a communications between a downhole to surface (or vice versa). Furthermore, Camwell, [0005] discloses a telemetry transmitter being involved in the communications of telemetry data between the transmitter and the tubing of the surface drilling rig. Camwell doesn’t disclose the above claim limitations. 
In the same art of wellbore monitoring, 296 discloses an embodiment in [0028] where according to one aspect of the invention, a set of sonic transmitters deployed at the surface substantially above and along the intended path of first well of a borehole is used to provide a ranging means to a sonic receiver disposed in the bottom hole 
It would have been obvious at the time the claimed invention was filed to modify Camwell to incorporate the limitations disclosed in 296 such that the claimed invention is realized. 296 discloses a known alternative embodiment where sonic transmitters are found in the surface while sonic receivers are found in the wellbore. One of ordinary skill in the art would have included 296’s feature into Camwell and the results of the incorporation of an alternative embodiment would have carried out the claimed invention with a likelihood of success. 
Regarding the excepted:
“wherein the downhole tool is adjusted based on the signal measured by the acoustic receiver,” Camwell doesn’t disclose this feature.  However, it would have been obvious at the time the claimed invention was filed to ensure the cited downhole tool is adjusted based on the signal measured by the acoustic receiver. Per Camwell, [0003], “Care needs to be taken about the positioning and coupling of such devices to the tubing in order that the maximum signal energy can be extracted in order to optimize the detection system's signal to noise ratio (SNR).” That is, optimum communications is done via maximum reception of data without little noise. 
Claims 6, 7, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Bichmann et al, DE 10 2008 050 258 A1 and Smith, U.S. 4,802,143.  
On claim 6, Camwell and Kersey cites except:    

Camwell discloses in [0007] an embodiment that measures telemetry waves, pressure pulse waves, or acoustic waves.
However, neither Camwell nor Kersey discloses longitudinal nor torsional components of the waves. In the same art of borehole parameter measuring, Smith, col. 12, lines 24-45, discloses an embodiment where a borehole parameter measurement system measures longitudinal and torsional strains in borehole operations. 
It would have been obvious at the time the claimed invention was filed to include into Camwell and Kersey the embodiment disclosed in Smith such that longitudinal and torsional parameters are measured in the claimed manner. One of ordinary skill in the art would have included Smith’s measurement system into Camwell and Kersey’s measurement system and the inclusion would have met the claimed invention with a likelihood of success. 

On claim 7, Camwell, Kersey, and Smith cites:   
The acoustic receiver of claim 5, wherein the processor is further operable to: determine torsional components of the waves.
See the rejection of claim 6 which discloses the same subject matter as claim 7 wherein claim 7 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 14, Camwell, Kersey, and Smith cites:    

See the rejection of claim 6 which discloses the same subject matter as claim 14 wherein claim 14 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 15, Camwell, Kersey, and Smith cites:   
The system of claim 13, wherein the processor is further operable to: determine torsional components of the waves. See the rejection of claim 6 which discloses the same subject matter as claim 15 wherein claim 15 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 19, Camwell, Kersey, and Smith cites: 
The method of claim 17, further comprising: determining longitudinal components of the waves. See the rejection of claim 6 which discloses the same subject matter as claim 19 wherein claim 19 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 20, Camwell, Kersey, and Smith cites:
The method of claim 17, further comprising: determining torsional components of the waves. See the rejection of claim 6 which discloses the same subject matter as claim 20 wherein claim 20 is rejected for the same reasons articulated in the rejection of claim 6. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 (and thus, similar claims 9 and 17) have been carefully reviewed. The arguments refer to the amended limitations “a plurality of optical beams to a single point of reference on a conduit” and “the plurality of optical beams converge at the single point of reference on the conduit, and wherein a first optical beam and a second optical beam of the plurality of optical beams have a different orientation and a different frequency value.” These limitations have not been previously considered, rendering the applicant’s arguments moot and wherein the amendments require at least a new search and consideration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683